Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahmed (US20170042168), which shows all of the claimed limitations.  Ahmed shows: 
1. An appliance comprising: a main body 4 defining an internal cooking chamber 10;  5a burn pot 58 assembly that provides heat to the cooking chamber (fig. 2); a duct 26 that extends from the burn pot assembly; a passage 22,24 extending alongside a portion of an outer periphery of the cooking chamber and communicating with the duct, the passage beginning at a lower end of the cooking chamber proximate the burn pot assembly and extending toward an upper end of the cooking chamber 10opposite the lower end; and openings communicating the passage with the cooking chamber to provide a path for air flow from the burn pot assembly to the cooking chamber (fig. 2).  
2. The appliance of claim 1, further comprising a rack holder extending within the cooking chamber, and wherein the opening is defined within the rack holder (fig. 2).  
153. The appliance of claim 2, wherein the rack holder extends from a front end of the cooking chamber proximate a door, to a rear end of the cooking chamber opposite the front end and distal to the door (fig. 2).  
4. The appliance of claim 3, wherein the rack holder extends toward an internal portion of the cooking chamber (fig. 2).  
205. The appliance of claim 1, further comprising a gap between the passage and the upper end of the cooking chamber where air within the air flow path can exit the passage and enter the cooking chamber (fig. 2).  
6. The appliance of claim 1, further comprising a grease pan 14 spaced from the burn pot assembly (fig. 2).  
7. The appliance of claim 6, further comprising rack holders for holding racks, wherein the grease pan is located on a lowest-most of the rack holders (fig. 2).  
1010. The appliance of claim 1, further comprising an ash pull out tray 60 located proximate the burn pot assembly (fig. 1,2; para. 0036 – “slideably attached”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US20170042168) in view of Buckner (US6223737).  Ahmed discloses:
11. A pellet grill or smoker comprising: a main body 4 defining an internal cooking chamber 10; a burn pot 58 assembly that provides heat to the cooking chamber by combusting 26 that extends from the burn pot assembly; a passage 22,24 extending alongside a portion of an outer periphery of the cooking chamber and communicating with the duct, the passage beginning at a lower end of the cooking chamber proximate the burn pot assembly and extending toward an upper end of the cooking chamber opposite the lower end (fig. 2); and 20a rack holder adapted to hold a rack 12 and having an opening communicating the passage with the cooking chamber to provide a path for air flow from the burn pot assembly to the cooking chamber, the air flow path beginning at the burn pot assembly and terminating at a gap between the passage and the upper end of the cooking chamber (fig. 2).  

Ahmed teaches the invention as described above but fails to explicitly teach the pot burner including an auger and pellets as fuel.
Buckner, in the same or related field of endeavor, teaches that it is known in the art to provide a pot burner 10 including an auger 72 and pellets as fuel (Title; fig. 6).
teaches that such an arrangement provides for safety, economy, and overall reliability and effectiveness (col. 1, lines 49-51).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the pot burner components discussed above as taught by Buckner into the invention disclosed by Ahmed, so as to provide for safety, economy, and overall reliability and effectiveness. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

July 7, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762